Citation Nr: 1208729	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 10, 2011.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) since February 10, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 10, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the RO has granted total disability for individual unemployability (TDIU) effective February 10, 2011.  However, the Veteran filed his claim for an increased rating for PTSD in March 2008.  Accordingly, the claim for TDIU was pending since the claim for an increased rating for PTSD in March 2008.  Hence, the RO must determine whether the Veteran is entitled to TDIU prior to February 11, 2011.  

The issue of entitlement to TDIU prior to February 10, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to February 11, 2011 the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas. 

2.  At no time during the rating period on appeal has the Veteran's PTSD been productive of total occupational and social impairment. 



CONCLUSIONS OF LAW

1.  Prior to February 11, 2011, the criteria for an evaluation of 70 percent for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in March 2008 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to meaningfully participate in the adjudication of his claim via the presentation pertinent evidence and testimony, but he did not appear.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence that the appellant was denied due process of law due to any error by VA in assisting him or providing him notice under the Veterans Claims Assistance Act of 2000.  As such, the Board will now proceed with the adjudication of this matter. 

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

Regulations establish a General Rating Formula for rating psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition. 

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered, as well as the length of, and a veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011). 

A 70 percent evaluation is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A global assessment of functioning score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score between 31 and 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). 

The Veteran seeks an increased disability rating for the service connected PTSD.  By way of history, the Veteran was granted service connection for PTSD in a March 2007 rating decision effective October 21, 2005.  A 50 percent disability rating was assigned at the time.  In a March 2007 letter, he stated he was satisfied with the 50 percent disability rating assigned.  In March 2008 he submitted a claim for an increased evaluation for PTSD.  In a September 2008 rating decision, the 50 percent disability rating was continued.  He appealed that decision and in a rating decision of March 2011, the disability rating was increased to 70 percent effective February 11, 2011.  Accordingly, the Board will determine whether the Veteran is entitled to a disability rating in excess of 50 percent prior to February 11, 2011 and in excess of 70 percent therefrom.

VA outpatient treatment records of May 2007 note complaints of nightmares 2-3 times per week, as well as daytime flashbacks 3-5 times weekly.  He had avoidance of anything related to war and experienced poor sleep.  Objectively,  
the Veteran had appropriate hygiene and grooming, with no manifestations of psychomotor retardation or agitation.  The Veteran was nervous and made limited eye-contact, but he was cooperative.  His speech was articulate, spontaneous, and goal oriented.  His mood was anxious and his affect was congruent and of normal range.  He had linear and logical thought processes with appropriate thought content.  At the time, he denied any suicidal or homicidal ideations, intent, or plan.  He was oriented in all four spheres and had no perceptual disturbances.  His attention span, concentration, judgment, and insight were all adequate, and memory was intact.  He was assigned a GAF score of 55.  

In December 2007 the Veteran complained of nightmares 2-3 times a week.  His sleep was improved with medication.  Mental status examination revealed the Veteran appeared his stated age with appropriate hygiene and grooming.  He was calm, cooperative and attentive.  His speech was articulate, spontaneous, and goal directed.  His mood was "up and down," and affect was within normal range.  His thought process was linear and logical with appropriate content.  He denied any suicidal or homicidal ideations, intent or plan.  He was oriented in all spheres without any perceptual disturbances.  His attention span, concentration, judgment and insight were noted to be adequate, and memory was intact.  He was assigned a GAF score of 60.  

Another mental status examination in March 2008 revealed the same findings as indicated above, except that his mood was now euthymic.  In May 2008, his mood was "OK," with the remainder of the mental status examination showing no changes from that described above.  

A psychological note dated in June 2008 revealed that the Veteran had appropriate hygiene and grooming.  He appeared tense and his speech was emotional.  His mood was irritated and angry and his affect was within normal range.  Thought process was linear and logical with appropriate content.  He denied any suicidal or homicidal ideations, intent, or plan.  He was oriented in all spheres without any perceptual disturbances.  His attention span, concentration, judgment, and insight were adequate, and memory was intact.  He was assigned a GAF score of 60.  

The Veteran was afforded a VA examination in June 2008.  He was taking anti-psychotic and anti-depressants to control his symptoms.  He reported a depressed mood every day, and took little pleasure in daily activities.  He endorsed low energy and motivation, reduced concentration, impaired sleep, low appetite, increased weight loss, feelings of worthlessness, bouts of hopelessness, discouragement about the future, and thoughts of death and dying without any suicidal intent.  He did note that thoughts of suicide do cross his mind from time to time.  

On mental status examination, the Veteran appeared tense.  His speech was soft or whispered, but was slow, clear and coherent.  The Veteran was cooperative, though indifferent.  He was fully oriented, and presented with a constricted affect and anxious mood.  Thought process was unremarkable.  Thought content included suicidal ideations, ideas of reference, ruminations, and paranoid ideations.  The Veteran understood the outcome of behavior and understood that he had a problem.  He reported that he can get five hours of sleep at night with the assistance of sleep medication; however, half of his sleep was disrupted by nightmares about combat.  Once he woke from a nightmare he was unable to resume sleep for a number of hours.  He denied any hallucinations and had no inappropriate or obsessive/ritualistic behavior.  The Veteran reported a great number of panic symptoms on occasion, including increased heart rate, sweating, shaking, and increased breath rate.  He was not sure of what triggered such attacks, though exposure to reminiscent cues of combat caused some of them.  His impulse control was good and he had no episodes of violence.  He reported that he could be forgetful about hygiene and that it is not important to him anymore.  He noted his symptoms caused problems with activities of daily living and severely impacted his recreational activities.  He reported recurrent and intrusive distressing recollections of events.  He had avoidance tendencies and exaggerated startle.  The Veteran had been unemployed for the previous 5 to 10 years due to his psychiatric symptoms.  He was assigned a GAF score of 50.  The examiner noted his GAF score was indicative of severe impairment in social and occupational functioning and severe psychiatric symptoms.   Finally, the examiner noted that there was total occupational and social impairment due to PTSD signs and symptoms.  

In a statement dated in February 2009, the Veteran indicated that he was experiencing more anxiety and exaggerated startle response.  He further stated that his had a problem being close with his children.

A psychiatric progress note in December 2008 reflects continued reports of nightmares and flashbacks.  The Veteran reported fair sleep with occasional nightmares.  He denied any suicidal or homicidal ideations.  He reported poor appetite.  

In an April 2009 psychology note, the Veteran reported an increase in anxiety attacks triggered by the slightest thing.  He had continued difficulty with sleep.  Mental status examination revealed appropriate hygiene and grooming.  He was anxious and jittery.  His speech was rapid; mood was anxious and affect was mood congruent.  Thought process was linear and logical with appropriate content.  He denied any suicidal or homicidal ideations, intent or plan.  He was oriented in all spheres without any perceptual disturbances.  His attention span, concentration, judgment and insight were noted to be adequate, and memory was intact.  He was assigned a GAF score of 50.  Findings were substantially similar in a subsequent report in September 2009.  At that time, his GAF score was 52.  

In October 2009 his mood was noted to be "a little better."  In March 2010, his symptoms remained the same but he had a depressed mood and restricted affect.  In April 2010, his mood was the same with a lightly brighter affect.  

The Veteran was afforded another VA examination in April 2010.  At the time, he was noted to be a low functioning individual who was socially isolated and had few interests or pursuits.  He was casually dressed with disheveled clothes.  Psychomotor activity and speech were unremarkable.  He was cooperative, and had normal affect and depressed mood.  He was oriented in all spheres and his attention was intact.  Thought process and content were unremarkable, with no delusions.  Sleep impairment and nightmares were noted.  He denied any hallucinations and there was no inappropriate behavior or obsessive/ritualistic behavior.  He reported panic attacks and endorsed suicidal thoughts without plans or intent.  He denied homicidal ideations.  Impulse control was fair, and there were no problems with activities of daily living.  The Veteran had recurrent and intrusive distressing recollections of the event and recurrent distressing dreams with intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner noted avoidance tendencies, hypervigilance and exaggerated startle response.  A GAF score of 57 was assigned.  The examiner stated the PTSD symptoms were moderate and clinically significant, which, combined with his depressive symptoms, were clearly disruptive to his functioning and contributing to a pattern of social functioning and interpersonal isolation.  The examiner did not find total occupational and social impairment due to PTSD symptoms, as there was no impairment in judgment, thinking, or work.  However, there was impairment in family relations and mood.  

A June 2010 note from the Veteran's treating physician noted that the PTSD symptoms were moderate to severe and cause great impairment in his daily living.  

Most recently, the Veteran was afforded a VA examination in February 2011.  At the time, he reported a negative outlook with little or no happiness.  He reported a low mood.  He stated that he did not care whether he lived or died and had nothing to live for.  He denied any history of suicidal attempts, violence or assualtiveness.  His appearance was clean and he was appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative with a flat affect and depressed mood.  He complained of persistent problems with concentration.  He was oriented in all spheres.  His thought process and content were unremarkable with no delusions.  He reported sleep impairment.  He denied any hallucination and there was no noted inappropriate behavior.  Suicidal thoughts were endorsed and while he denied current intent, he stated that one day he will proceed.  Impulse control was fair.  While there were no episodes of violence, he reported irritability.  The examiner noted recurrent and intrusive distressing recollections of the traumatic event, with recurrent distressing dreams and intense psychological distress at exposure to internal or external cues symbolizing or resembling an aspect of the traumatic event.  There were persistent avoidance tendencies and persistent symptoms of increased arousal.  The examiner noted the Veteran reported daily intrusive thoughts and flashbacks which have increased in frequency in the past year.  He was assigned a GAF score of 50.  The examiner noted that the severity of the Veteran's symptoms rendered him psychologically fragile and it was more likely than not that he would struggle to maintain a job due to his reported problems with concentration, his low frustration tolerance, and his vulnerability to anxiety.  It was found unlikely that the Veteran would be able to tolerate the stress of a routine workday.  

Having reviewed all of the evidence, the Board finds, after resolving reasonable doubt in the appellant's favor that the Veteran's PTSD most nearly approximated the occupational and social impairment with deficiencies in most areas described in the 70 percent disability rating criteria during the entire appeal period.

Significantly, the Board notes that the Veteran has been unemployed since 1998 and has been receiving Social Security disability benefits due to his psychiatric disability since then.  While the decisions of the Social Security Administration are not binding on the Board, they can be considered when determining the severity of the disability.  Moreover, VA examinations and outpatient treatment records show that while the PTSD symptomatology has fluctuated somewhat during the appeal period, symptoms have more nearly approximated the criteria for a 70 percent evaluation throughout.  The Veteran's GAF scores have most often been noted to be in the 50-52 range, which demonstrate serious symptoms.  Suicidal thoughts that slowly but consistently progressed to suicidal ideations were reported and noted as early as the June 2008 VA examination.  As early as June 2008, the Veteran was noted to have serious impairment with occupational and social functioning.  He was noted to have difficulties with personal relationships and to have persistent avoidance tendencies throughout the appeal period.  Moreover, he was most often noted to be in a depressed mood.  While the Veteran was noted at times to have a normal mood, and was always oriented in all spheres with adequate thought process and content, he was noted to have persistent problems sleeping with recurrent nightmares and flashbacks.  Moreover, the Veteran was reported to have deficient hygiene and not to care about his appearance at various times during the appeal period.  

In sum, the Board finds that the overall evidence shows that he Veteran's symptoms have more nearly approximated a 70 percent disability rating.  While his symptoms have, at times, been noted to have been milder, there is no specific time during the appeal period where the Board can specifically point at to determine a clear worsening of symptomatology.  Rather, the Board has considered the symptomatology as a whole during the entire appeal period and finds that despite the temporary less severe symptoms, the overall symptomatology has more nearly approximated a 70 percent disability rating.  

The Board, however, finds that the evidence preponderates against entitlement to a 100 percent rating.  The Veteran was not totally occupationally and socially impaired due to a gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or any evidence of being a persistent danger of hurting himself or others.  The Board acknowledges the June 2008 examiner's finding that the Veteran had total social and occupational impairment.  However, there was no evidence of impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or any showing that he was a persistent danger of hurting himself or others.  Moreover, while generally reclusive, he did have a family and maintained a small circle of friends, as indicated in the most recent VA examination report.  Thus, his social impairment, while great, is not deemed total.  Moreover, while suicidal ideation has been evidenced, homicidal ideation has been consistently denied.  At his VA examinations and in psychiatric progress notes, the Veteran consistently was cooperative, alert, and fully oriented to person, place, and time.  In light of these factors a 100 percent schedular rating is not in order. 

In sum, a 70 percent evaluation is warranted throughout the rating period on appeal.  A rating in excess of that amount is not justified for any portion of the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board will determine whether extraschedular consideration is warranted here.  In this regard, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun. 


ORDER

A 70 percent evaluation, but no higher, for posttraumatic stress disorder prior to February 11, 2011, is granted for subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 70 percent for posttraumatic disorder is denied. 

REMAND

Records form the Social Security Administration show the Veteran has been receiving disability benefits since 1998 due to his psychiatric condition.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  As previously noted, in this case, the RO has granted total disability for individual unemployability (TDIU) effective February 10, 2011.  However, the Veteran filed his claim for an increased rating for PTSD in March 2008.  Accordingly, the claim for TDIU was pending since the claim for an increased rating for PTSD in March 2008.  Moreover, the evidence shows the Veteran was unemployed at the time of the March 2008 claim and that he has attributed his unemployment to his PTSD.  In light of the evidence noted above, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 10, 2011, has been raised.  

Accordingly, the case is REMANDED for the following action: 

The RO/AMC must adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 10, 2011.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


